                                                                                 Document 19 Filed 02/13/20 Page 1 of 1
                                                                                          U.S. Department of Justice

                                                                                          United States Attorney
                                                                                          Southern District of New York
                                                                                          The Silvio J. Mollo Building
                                                                                          One Saint Andrew's P/a::a
                                                                                          New York, New York 10007
                                                                                                                         ;\ USDC SDNY
                                                                                           February 13, 2020
                        BYECF                                                                                            :!DOCUM,ENT
                        Hon. Laura Taylor Swain                                                                          . ELECTRONICALLY FILED
                        United States District Judge                                                                      DOC #: _ _ _ _ __
                        Southern District of New York                                                                     1 ~   1 ' r .FD ~ ·- l 1<~l:_ 2,1.-
                        Daniel Patrick Moynihan U.S. Courthouse
                        500 Pearl Street
                        New York, New York 10007

                                        Re:    United States v. Darrius Christopher, et. al., Sl 19 Cr. 875 (LTS)

                        Dear Judge Swain:

                               The Government writes to request that the Court schedule a pretrial conference and an
                        arraignment on the above-captioned superseding indictment for February 27, 2020 at 2:00 p.m.
                        The Government further requests that time be excluded until February 27, 2020. The defendants
                        do not object to these requests.

                                By way of background, the Government filed a superseding indictment in this matter on
                        February 11, 2020, which added charges and a new defendant, Robert Wade. A pretrial
                        conference was previously scheduled for Mr. Christopher on February 27, 2020 at 2:00 p.m. The
                        parties agree it would be efficient to arraign both defendants at that time and also update the
                        Court on the status of the case.

                                    The Government is available to address any questions the Court may have.


                                                                                          Respectfully submitted,
THE APPLICATION IS GRANTED THE CONFERENCE IS             -SJre_d,NJ,Li
'2, /~ 2/0AT 2,; ~~IN COURTROOM 17C. THE COURT FINDS PURSUANT TO 18
                                                                          ·tq_
U S.C 9316 l(H)(7)(A) rl!AT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME
                                                                                           GEOFFREY S. BERMAN
FROM TODAY'S DATE THROUGH1J~...Z..o:JUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND          United States Attorney for the

LA
     ,,&>=-..,..,·- -

         TAYLoRsw~:osoJ
                                .
                        ., I(li ( d"I
                                              ·iX? tt:   I"
THE D 'FEND.ANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SCjORDERED.
                                                              f'£~l v' L4 •
                                                                                           Southern District of New York


                                                                                       By:_/s_/_ _ _ _ _ _ _ __
                                                                                           Ryan B. Finkel
                                                                                           Assistant United States Attorney
                                                                                           (212) 637-6612


                        cc:         Steven Brill, Esq. (by ECF)
                                    Anthony Strazza, Esq. (by ECF)
